Birdsong, Judge.
The decision of this court in the above styled case (Bennett v. Smith, 152 Ga. App. 841 (264 SE2d 233)), having been reversed by the Supreme Court on certiorari (Bennett v. Smith, 245 Ga. 725, 1980)), our decision is hereby vacated, and the decision of the Supreme Court is made our own, and the judgment of the trial court is reversed.

Judgment reversed.


Been, C. J., Quillian, P. J., McMurray, P. J., Smith, Shulman, Banke, and Carley, JJ., concur. Sognier, J., not participating.